Title: 36. A Bill for Withholding British Property, to Indemnify Citizens Who May Suffer by Confiscation and to Prevent Succour to the Enemy Thereby, 18 June 1779
From: Committee of the Virginia Assembly
To: 


For securing to the citizens of this commonwealth an indemnification out of the property of British subjects here, in case the  sovereign of the latter should confiscate the property of the former in his dominions, as well as to prevent that accession of strength which the enemy might derive by withdrawing their property from hence: Be it enacted by the General Assembly, that the lands, slaves, stocks, implements of husbandry, and other estate, except what is otherwise herein after provided for, within this commonwealth, of British subjects, shall be sequestered, and remain in possession of the commissioners heretofore for that purpose appointed, or be put into the possession of such as shall be from time to time, appointed, by the Governor, with advice of the Council of State. The said commissioners shall have power, and are required, to place and keep the said estates under the management and direction of proper agents, stewards, or overseers, and dispose of the produce thereof, and to demand, receive, and, by actions in the names of the proprietors, recover monies and other things which are and shall become due to them, and, after defraying the expences incurred in the management of the said estates, and applying so much of the profits thereof, as the Governor, with the advice aforesaid, shall judge reasonable, and direct to be allowed, towards maintaining the wives and children, if any there be residing here, of the proprietors, pay the balances of such profits and receipts into the loan-office of this commonwealth, taking certificates in the proprietors names, and delivering the certificates, and annually rendering accounts of their respective transactions to the Governor, who, with the advice aforesaid, may cause the said accounts to be adjusted, and in the names of the proprietors, recover any arrears from the commissioners, and pay the same into the said loan-office.
A citizen of the commonwealth, who is debtor to a British subject, may lodge the money due, or any part thereof, in the said loanoffice, accounting sixteen pence of the lawful money of the commonwealth, or two-ninths of a dollar in bills of credit there current, equal to twelve pence of any such debt payable in the lawful money of England, taking a certificate payable to the creditor, with an endorsement thereon of the debtor’s name, signed by the commissioner of the office, and delivering the same to the Governor, whose receipt shall discharge the debt, wholly or partly as the case may be. A state of all which matters shall be laid before the General Assembly, whenever they shall require it. If a citizen of the commonwealth, being a coparcener, jointenant, or tenant in common, with a British subject, bring a writ de partitione facienda in the General Court, or a suit for a partition by bill in equity, if that be the proper remedy in the High Court of Chancery, service of the  process, against the tenant or defendant, upon the commissioner, for his estate, personally, shall be seemed equivalent to service upon the party himself, and be as effectual to all purposes, save that if the partition thereupon made be without title, or unequal, which the commissioner shall endeavor to prevent, entering into the defence, or answering, and contesting the matter, for the tenant or defendant, and at his costs, the tenant or defendant shall not be concluded by the partition, unless the purparty assigned or allotted to the demandant or plaintiff shall be afterwards sold to a purchaser for valuable consideration, bona fide paid or agreed to be paid, in which case the tenant or defendant shall have redress against the demandant or plaintiff, or his representatives, when the General Assembly shall hereafter allow suit to be brought for that purpose.
Suits between British subjects only, demandants or plaintiffs, and citizens of the commonwealth, tenants or defendants, which have not been, or shall not be, discontinued by acts of the parties, or abated by death, shall stand continued in the same condition as they were in on the twelfth day of April, in the year of our Lord one thousand seven hundred and seventy four; and in suits between subjects and citizens, joint demandants or plaintiffs, and citizens, tenants or defendants, execution, as to the parts recovered on behalf of the subjects, shall be suspended, until further provision be made in the cases of both those classes: And in suits between such citizens only, demandants or plaintiffs, and subjects only, or citizens and subjects jointly, tenants or defendants, the benefit of new trials or rehearings, with future Legislative permission and direction, if it be then judged reasonable, shall be saved to the latter.
